Motion Denied and Order filed July 19, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00537-CV
                                 ____________

  STOCKDICK LAND COMPANY, STEPHEN N. RINER, AND WADE A.
                      RINER, Appellants

                                       V.

DEUTSCHE BANK NATIONAL COMPANY, AS INDENTURE TRUSTEE,
      AND CARRINGTON MORTGAGE SERVICES, LLC, Appellees


                   On Appeal from the 80th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2008-60974A

                                   ORDER
      The combined appellee’s and cross-appellant’s brief was originally due
April 5, 2018. We granted extensions of time to file the combined appellee’s and
cross-appellant’s brief until July 20, 2018. When we granted the final extension,
we noted that no further extensions would be granted absent exceptional
circumstances. On July 13, 2018, counsel filed a further request for extension of
time to file the combined appellee’s and cross-appellant’s brief. We deny the
request and issue the following order.

      We order appellee/cross-appellant to file a brief with the clerk of this court
on or before August 20, 2018. If appellee/cross-appellant does not timely file the
brief as ordered, the court will dismiss the cross-appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.